Exhibit 10.2



REALOGY HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT NOTICE OF GRANT & RESTRICTED STOCK UNIT AGREEMENT
Realogy Holdings Corp. (the "Company"), pursuant to its 2012 Long-Term Incentive
Plan (the "Plan"), hereby grants to the individual listed below (the
"Participant"), an Award of Restricted Stock Units. The Award of Restricted
Stock Units is subject to all of the terms and conditions set forth herein and
in the Restricted Stock Unit agreement attached hereto as Exhibit A (the
"Agreement") and the Plan, which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant ("Notice") and the Agreement.
Participant: [ ]
Grant Date: [ ]
Total Number of Restricted Stock Units: [ ]
Vesting Dates: [ ] (each, a "Vesting Date")
By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice. The Participant has
reviewed the Agreement, the Plan and this Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Agreement and the Plan. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or relating to the Restricted Stock Units Award.
REALOGY HOLDINGS CORP.
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------



Exhibit A
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Restricted Stock Unit Notice of Grant (the "Notice") to which
this Restricted Stock Unit Agreement (this "Agreement") is attached, Realogy
Holdings Corp. (the "Company"), has granted to the Participant the number of
Restricted Stock Units under the Company's 2012 Long-Term Incentive Plan (the
"Plan") as indicated in the Notice. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Notice.
ARTICLE I
GENERAL
1.1     Incorporation of Terms of Plan. The Restricted Stock Unit Award is
subject to the terms and conditions of the Plan, which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
ARTICLE II
GRANT OF RESTRICTED STOCK UNITS
2.1    Grant of Restricted Stock Units. In consideration of the Participant's
past and/or continued employment with or service to the Company or any Affiliate
and for other good and valuable consideration, effective as of the Grant Date
set forth in the Notice (the "Grant Date"), the Company irrevocably grants to
the Participant the number of Restricted Stock Units as set forth in the Notice,
upon the terms and conditions set forth in the Plan and this Agreement.
2.2    Consideration to the Company. In consideration of the grant of the
Restricted Stock Units by the Company, the Participant agrees to render services
to the Company or any Affiliate. Nothing in the Plan or this Agreement shall
confer upon the Participant any right to continue in the employ or service of
the Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, except to the extent expressly provided otherwise in
a written agreement between the Company or an Affiliate and the Participant.
ARTICLE III
RESTRICTIONS AND RESTRICTION PERIOD
3.1    Restrictions. The Restricted Stock Units granted hereunder may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and
shall be subject to a risk of forfeiture as described in Section 4.1 below until
the Restricted Stock Units vests.
3.2    Restricted Period. Subject to Section 4.1 below, the Restricted Stock
Units shall vest on each Vesting Date as set forth in the Notice.
3.3    Settlement of Restricted Stock Units. Within a reasonable period of time
after each Vesting Date (and in no event later than the March 15th following the
year in which the applicable Vesting Date occurs), the Company shall pay and
transfer to Participant a number of shares of Common Stock of

2

--------------------------------------------------------------------------------



Realogy Holdings Corp. (the "Shares") equal to the aggregate number of
Restricted Stock Units that vested on each Vesting Date.
3.4    No Rights as a Stockholder. Unless and until a certificate or
certificates representing the Shares shall have been issued by the Company to
Participant in connection with the payment of Shares in connection with vested
Restricted Stock Units, Participant shall not be, or have any of the rights or
privileges of a stockholder of the Company with respect to, the Shares.
3.5    Dividend Equivalents Rights. The Restricted Stock Units will carry
dividend equivalent rights related to any cash dividend paid by the Company
while the Restricted Stock Units are outstanding. In the event the Company pays
a cash dividend on its outstanding Shares following the grant of the Restricted
Stock Units, the number of Restricted Stock Units will be increased by the
number of units determined by dividing (i) the amount of the cash dividend on
the number of Shares covered by the Restricted Stock Units at the time of the
related dividend record date, by (ii) the closing price of a Share on the
related dividend payment date. Any additional Restricted Stock Units credited as
dividend equivalents will be subject to the same vesting requirements,
settlement provisions, and other terms and conditions as the original Restricted
Stock Units to which they relate.
3.6    Deferral. The Participant may be permitted to elect to defer payment of
his or her Restricted Stock Units under a separate deferral program.
ARTICLE IV
FORFEITURES
4.1    Termination of Service. Except as provided in Article 5, if the
Participant's ceases to be a member of the Board of Directors of the Company for
any reason, then the Restricted Stock Units, to the extent not vested, shall be
forfeited to the Company without payment of any consideration by the Company,
and neither the Participant nor any of his or her successors, heirs, assigns or
personal representatives shall thereafter have any further rights or interests
in such Restricted Stock Units.
ARTICLE V
CHANGE IN CONTROL
5.1    Change in Control. Upon the occurrence of the Change in Control, (i) such
Restricted Stock Unit shall become fully vested, (ii) the restrictions, payment
conditions, and forfeiture conditions applicable to such Restricted Stock Unit
granted shall lapse (but, the Participant's obligations under the Restrictive
Covenants Agreement shall not lapse), and (iii) and any performance conditions
imposed with respect to such Restricted Stock Unit shall be deemed to be
achieved at target performance levels.
ARTICLE VI
MISCELLANEOUS
6.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator or the

3

--------------------------------------------------------------------------------



Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Restricted
Stock Units.
6.2    Restrictions on Transfer. Restricted Stock Units that have not vested may
not be transferred or otherwise disposed of by the Participant, including by way
of sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.
6.3    Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the Restricted Stock Units by any holder thereof in violation of the
provisions of this Agreement shall be valid, and the Company will not transfer
any of said Restricted Stock Units on its books or otherwise nor will any of
said Restricted Stock Units be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.
6.4    Adjustments. The Participant acknowledges that the Restricted Stock Units
are subject to modification and termination in certain events as provided in
this Agreement and Article 3 of the Plan.
6.5    Termination of Employment or Service. The Administrator, in its sole
discretion, shall determine the effect of all matters and questions relating to
termination of employment or service, including without limitation, whether a
termination has occurred, whether any particular leave of absence constitutes a
termination.
6.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Executive Vice
President and Chief Administrative Officer at the Company's principal office,
and any notice to be given to the Participant shall be addressed to the
Participant's last address reflected on the Company's records.
6.7    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
6.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
6.9    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Restricted Stock
Units are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
6.10    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may

4

--------------------------------------------------------------------------------



otherwise be provided by the Plan, no amendment, modification, suspension or
termination of this Agreement shall adversely affect the Restricted Stock Units
in any material way without the prior written consent of the Participant.
6.11    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 6, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
6.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Restricted Stock Units and
this Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
6.13    Entire Agreement. The Plan, the Notice and this Agreement (including all
Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.
6.14    Section 409A. The intent of the parties is that payments and benefits
under this Agreement and the Award be exempt from, or comply with, Section 409A
of the Internal Revenue Code (the “Code”), and accordingly, to the maximum
extent permitted, this Agreement and the Award shall be interpreted and
administered to be in accordance therewith. Notwithstanding anything contained
herein to the contrary, the Participant shall not be considered to have
terminated his or her services with the Company for purposes of any payments
under this Agreement and the Award which are subject to Section 409A of the Code
until the Participant would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code. Each
amount to be paid or benefit to be provided under this Agreement and the Award
shall be construed as a separate identified payment for purposes of Section 409A
of the Code, and any payments described in this Agreement and the Award that are
due within the “short term deferral period” as defined in Section 409A of the
Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement and the Award during the six-month period
immediately following the Participant's separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant's separation from service (or, if earlier, the Participant's death).
The Company makes no representation that any or all of the payments described in
this Agreement and the Award will be exempt from or comply with Section 409A of
the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment. The Participant understands and agrees that he or
she shall be solely responsible for the payment of any taxes and penalties
incurred under Section 409A.

5

--------------------------------------------------------------------------------



ARTICLE VII
DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1    A "Change in Control" shall mean the occurrence of any of the following
events:
(a)    An acquisition of any voting securities of the Company (the "Voting
Securities") by any "Person" (as the term person is used for purposes of Section
13(d) or 14(d) of the Exchange Act), immediately after which such Person has (i)
"Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Company's then-outstanding Voting Securities or (ii) the power to elect a
majority of the Board; provided, however, that in determining whether a Change
in Control has occurred pursuant to this Section 7.2(a), an acquisition of
Shares or Voting Securities by the Company or any corporation or other Person of
which a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by the Company (a "Related Entity")
shall not constitute a Change in Control; or
(b)    The consummation of a merger, consolidation or reorganization of, with or
into the Company or in which securities of the Company are issued (a "Merger"),
if immediately following the Merger, any Person has (i) Beneficial Ownership of
more than fifty percent (50%) of the combined voting power of the Company's
then-outstanding Voting Securities or (ii) the power to elect a majority of the
Board; or
(c)    The sale or other disposition of all or substantially all of the assets
of the Company to any Person, other than (i) a transfer to a Related Entity or
(ii) the distribution to the Company's stockholders of the stock of a Related
Entity or any other assets.
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
In addition, for each Award that constitutes deferred compensation under Section
409A of the Code, a Change in Control shall be deemed to have occurred under the
Plan with respect to such Award only if a change in the ownership or effective
control of the Company or a change in ownership of a substantial portion of the
assets of the Company shall also be deemed to have occurred under Section 409A
of the Code. Consistent with the terms of this Section 7.1, the Administrator
shall have full and final authority to determine conclusively whether a Change
in Control of the Company has occurred pursuant to the above definition, the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.





6